Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 28-38 and 42-49 are all the claims.
2.	Claims 28, 30-31 and 35-37 are amended in the Response of 5/9/2022. 
3.	Withdrawn Claims 40-47 are joined for examination. Claims 40-41 are canceled, Claims 42-45 and 48 are amended and new Claim 49 is added by way of Examiner’s Amendment set forth below.
4.	Claims 28-38 and 42-49 are all the claims under examination.

Withdrawal of Objection
Claim Objections
5.	The objection to Claims 28-31 because of informalities is withdrawn. 
a) Applicants have amended the claims to preference the amino acid citation as “Alanine (A)” for purposes of consistency.

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
6.	The rejection of Claims 28-36 and 48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 28-36 and 48 for claim 28 and 37 reciting both a broad recitation and the narrower statement of the range/limitation is withdrawn. The claims are drawn to the narrower limitation by way of the deletion of the broader limitation.
Claim Rejections - 35 USC § 112, fourth paragraph
7.	The rejection of Claim 36 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn.
	Applicants have amended Claim 36 to recite “the multispecific antigen binding fragment of claim 28”.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
8.	The rejection of Claims 37-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
	Applicants have amended Claims 37-38 to delete the negative proviso.

Scope of Enablement
9.	The rejection of Claims 37-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn.
	Applicants have amended Claims 37-38 to delete the negative proviso.

Double Patenting
10.	The provisional rejection of Claims 28-38 and 48 on the ground of nonstatutory double patenting as being unpatentable over claims 22-25, 29-32, and 35 of copending Application No. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
16/498421 (reference application US 20200299413; IDS of 2/8/2021) is withdrawn. 
The terminal disclaimer filed on 5/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent to issue from Application No. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
16/498421 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

11.	The provisional rejection of Claims 35-37 on the ground of nonstatutory double patenting as being unpatentable over claims 17, 20-24 and 26 of copending Application No. 16/088,181 (reference application US 20200010559; IDS of 1/14/2020) is withdrawn. 
The terminal disclaimer filed on 5/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent to issue from Application No. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
16/088,181 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

12.	The provisional rejection of Claims 35-38 on the ground of nonstatutory double patenting as being unpatentable over claims 16-23, 25-26 of copending Application No. 16/096,698 (reference application US 20190153104; IDS of 7/9/2019) is withdrawn.
The terminal disclaimer filed on 5/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent to issue from Application No. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
16/096,698 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
13.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Eisenschenk on 5/19/2022.
The application has been amended as follows: 
40-41 (canceled).
42 (currently amended).	A host cell transfected with a polynucleotide encoding a heavy chain and of claim 37: a first light chain pairing specifically with a first VH/CH1 region of said heavy chain; a second light chain pairing specifically with a second VH/CH1 region of said heavy chain.
43 (currently amended). The host cell of claim 42, which is additionally transfected with a fourth polynucleotide encoding a third light chain which is different from the first and second light chains, and which pairs specifically with a third VH/CH1 region of said heavy chain.
44 (currently amended).	A method for preparing claim 42 and recovering said multispecific antibody from said culture.
45 (currently amended).	A method of treating cancer comprising administering a multispecific antigen-binding fragment of claim 28 subject having cancer, wherein said multispecific antigen-binding fragment 
recognizes both EGFR and HER2/neu;
comprises cetuximab or a mutated derivative thereof
recognizes both CD38 and PD-L1.
48 (currently amended).	The multispecific antigen-binding fragment of claim 28, said multispecific antigen-binding fragment comprising at least two Fab fragments with different CH1 and CL domains.
49 (new).	A method of treating cancer comprising administering a multispecific antibody of claim 37 to a subject having cancer, wherein said multispecific antibody: 
recognizes both EGFR and HER2/neu; 
comprises cetuximab or a mutated derivative thereof and trastuzumab, or 
a mutated derivative thereof; or recognizes both CD38 and PD-L1.


REASONS FOR ALLOWANCE
14.	The following is an examiner’s statement of reasons for allowance: 
	a) The following inventions are free from the art and supported and enabled by the application: 1) claimed polypeptide linkers in the context of the multispecific antibodies; the polypeptide comprising the linker; the transfected host cells and methods for expression; and the methods of treatment.
	b) New claim 49 covers the subject matter deleted in amended claim 45 and avoids any issues that might otherwise arise from the claims depending from different products. 
c) The amendments to claims 41-45 and 48 correct typographical errors and avoids issues that might otherwise render the claims unclear.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
15.	Claims 28-38 and 42-49 are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643